 

Exhibit 10.1

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE EASTERN DISTRICT OF VIRGINIA

 

Richmond Division

 

 

UNITED STATES OF AMERICA ) CRIMINAL NO. 3:19cr   )   v. )   )   LUMBER
LIQUIDATORS HOLDINGS, INC., )     )   Defendant. )

 

DEFERRED PROSECUTION AGREEMENT

 

Defendant LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the
“Company”), pursuant to authority granted by its Board of Directors reflected in
Attachment B, and the United States Attorney’s Office for the Eastern District
of Virginia and the United States Department of Justice, Criminal Division,
Fraud Section (together the “United States”), enter into this deferred
prosecution agreement (the “Agreement”).

 

Criminal Information and Acceptance of Responsibility

 

1.           LUMBER LIQUIDATORS acknowledges and agrees that the United States
will file the attached one-count criminal Information in the United States
District Court for the Eastern District of Virginia charging the Company with
securities fraud, in violation of Title 18, United States Code, Section 1348. In
doing so, LUMBER LIQUIDATORS: (a) knowingly waives its right to indictment on
this charge, as well as all rights to a speedy trial pursuant to the Sixth
Amendment to the United States Constitution, Title 18, United States Code,
Section 3161, and Federal Rule of Criminal Procedure 48(b); and (b) knowingly
waives any objection with respect to venue to any charges by the United States
arising out of the conduct described in the Statement of Facts attached hereto
as Attachment A (“Statement of Facts”), and consents to the filing of the
Information, as provided under the terms of this Agreement, in the United States
District Court for the Eastern District of Virginia. The United States agrees to
defer prosecution of the Company pursuant to the terms and conditions described
below.

 



 

 

 

2.           LUMBER LIQUIDATORS admits, accepts, and acknowledges that it is
responsible under United States law for the acts of its present and former
officers, directors, employees, and agents as charged in the Information, and as
set forth in the attached Statement of Facts, and that the allegations described
in the Information and the facts described in the attached Statement of Facts
are true and accurate. Should the United States pursue the prosecution that is
deferred by this Agreement, the Company stipulates to the admissibility of the
attached Statement of Facts in any proceeding, including any trial, guilty plea,
or sentencing proceeding, and will not contradict anything in the attached
Statement of Facts at any such proceeding brought by the United States.

 

Term of the Agreement

 

3.           This Agreement is effective for a period beginning on the date on
which the Information is filed and ending three years from that date (the
“Term”). LUMBER LIQUIDATORS agrees, however, that in the event that the United
States determines, in its sole discretion, that the Company has knowingly
violated any provision of this Agreement or has failed to completely perform or
fulfill each of the Company’s obligations under this Agreement, an extension or
extensions of the Term of this Agreement may be imposed by the United States, in
its sole discretion, for up to a total additional time period of one year,
without prejudice to the United States’ right to proceed as provided in
Paragraphs 16-20 below. Any extension of this Agreement extends all terms of
this Agreement, including the terms of the reporting requirement in Attachment
D, for an equivalent period. Conversely, in the event the United States finds,
in its sole discretion, that there exists a change in circumstances sufficient
to eliminate the need for the reporting requirement in Attachment D, and that
the other provisions of this Agreement have been satisfied, this Agreement may
be terminated early. If the Court rejects this Agreement, all the provisions of
this Agreement shall be deemed null and void, and the Term shall be deemed to
have not begun.

 



 Page 2 of 52 

 

 

Relevant Considerations

 

4.           The United States enters into this Agreement based on the
individual facts and circumstances presented by this case and LUMBER
LIQUIDATORS, including:

 

a.          LUMBER LIQUIDATORS did not receive voluntary disclosure credit
because it did not voluntarily and timely disclose to the United States the
conduct described in the attached Statement of Facts prior to or at the
commencement of its investigation;

 

b.           despite LUMBER LIQUIDATORS’ commitment to cooperate from the outset
of the investigation, the Company’s initial cooperation with the United States’
investigation was not sufficient in certain respects. After being notified of
the United States’ concerns—including that certain documents were not timely
produced when requested—the Company voluntarily changed course. The Company
replaced its lead outside counsel; conducted additional investigation into the
transactions described in the attached Statement of Facts; collected, analyzed,
organized, and in some instances translated, voluminous relevant documents (some
from outside of the United States); disclosed the results of its independent
internal investigation into the conduct described in the Information and the
attached Statement of Facts; and responded to all of the United States’ requests
for documents and information;

 



 Page 3 of 52 

 

 

c.           LUMBER LIQUIDATORS engaged in extensive remedial measures,
including dedicating significant resources to improving its systems and internal
controls. For example, the Company suspended the sale of all laminate flooring
from China in May 2015; offered consumers in-home testing for already installed
flooring; and implemented new policies and procedures regarding compliance with
California Air Resources Board (“CARB”) emission standards and other
environmental regulations, sourcing of flooring products, financial reporting
and internal controls. The employees involved in wrongdoing either were
terminated or resigned from the Company, and the Company replaced its executive
management team with experienced executives who have displayed a commitment to
building an ethical corporate culture. In 2016, the Company entered into in a
corrective action plan with the United States Consumer Products Safety
Commission (“CPSC”) with respect to certain laminate flooring products
manufactured in and imported from China and sold in the United States from 2011
to May 2015. CPSC has completed its evaluation of the safety of laminate
flooring imported by LUMBER LIQUIDATORS from China since 2011, which the Company
has not sold since May of 2015. In July 2017, CPSC determined that no further
monitoring was warranted and closed the case with respect to the corrective
action plan without further action;

 

d.          LUMBER LIQUIDATORS enhanced and committed to continue to enhance its
compliance program and internal controls, including ensuring that its compliance
program satisfies the minimum elements set forth in Attachment C to this
Agreement (Corporate Compliance Program);

 



 Page 4 of 52 

 

 

e.           based on LUMBER LIQUIDATORS’ remediation and the state of its
current Corporate Compliance Program, and the Company’s agreement to report to
the United States as set forth in Attachment D (Corporate Compliance Reporting)
to this Agreement, the United States determined that an independent compliance
monitor was unnecessary;

 

f.            accordingly, after considering (a) through (e) above, the Company
received a reduction of $370,444 off the bottom of the otherwise-applicable U.S.
Sentencing Guidelines fine range;

 

g.           the nature and seriousness of the conduct, including knowingly
filing a materially false and misleading SEC Form 8-K as described more fully in
the attached Statement of Facts; and

 

h.           LUMBER LIQUIDATORS has agreed to continue to cooperate with the
United States in any ongoing investigation of the conduct of the Company, its
subsidiaries and affiliates, and its officers, directors, employees, agents,
business partners, distributors, and consultants relating to any violation of
federal law.

 

Future Cooperation and Disclosure Requirements

 

5.           LUMBER LIQUIDATORS shall continue to cooperate fully with the
United States in any and all matters relating to any violation of federal law.
At the request of the United States, LUMBER LIQUIDATORS shall also cooperate
fully with other domestic or foreign law enforcement authorities and agencies in
any investigation of the Company, or any of its officers, directors, employees,
agents, and consultants, or any other party, in any and all matters relating to
any violation of federal law. The Company’s cooperation pursuant to this
Paragraph is subject to applicable law and regulations, as well as valid claims
of attorney-client privilege or attorney work product doctrine; however, the
Company must provide to the United States a log of any information or
cooperation that is not provided based on an assertion of law, regulation, or
privilege, and the Company bears the burden of establishing the validity of any
such an assertion. The Company agrees that its cooperation pursuant to this
paragraph shall include, but not be limited to, the following:

 



 Page 5 of 52 

 

 

a.           LUMBER LIQUIDATORS shall truthfully disclose all factual
information with respect to its activities, and those of its officers,
directors, employees, agents, and consultants, including any evidence or
allegations and internal or external investigations, about which the Company has
any knowledge or about which the United States may inquire. This obligation of
truthful disclosure includes, but is not limited to, the obligation of the
Company to provide to the United States, upon request, any document, record or
other tangible evidence about which the United States may inquire of the
Company.

 

b.           Upon request of the United States, LUMBER LIQUIDATORS shall
designate knowledgeable employees, agents or attorneys to provide to the United
States the information and materials described in Paragraph 5(a) above on behalf
of the Company. It is further understood that the Company must at all times
provide complete, truthful, and accurate information.

 

c.           LUMBER LIQUIDATORS shall use its best efforts to make available for
interviews or testimony, as requested by the United States, officers, directors,
employees, agents and consultants of the Company. This obligation includes, but
is not limited to, sworn testimony before a federal grand jury or in federal
trials, as well as interviews with domestic or foreign law enforcement and
regulatory authorities. Cooperation under this Paragraph shall include
identification of witnesses who, to the knowledge of the Company, may have
material information regarding the matters under investigation.

 



 Page 6 of 52 

 

 

d.          With respect to any information, testimony, documents, records or
other tangible evidence provided to the United States pursuant to this
Agreement, LUMBER LIQUIDATORS consents to any and all disclosures to other
governmental authorities, including United States authorities and those of a
foreign government of such materials as the United States, in its sole
discretion, shall deem appropriate.

 

6.           In addition to the obligations in Paragraph 5, during the Term,
should LUMBER LIQUIDATORS learn of any evidence or allegation of any violation
of anti-fraud, reporting, or books and records provisions of the federal
securities laws, the Company shall promptly report any such evidence or
allegations to the United States.

 

Payment of Monetary Penalty

 

7.           The United States and LUMBER LIQUIDATORS agree that application of
the United States Sentencing Guidelines (“USSG” or “Sentencing Guidelines”) to
determine the applicable fine range yields the following analysis:

 

a.The 2014 USSG are applicable to this matter.

 

b.Offense Level. Based upon USSG § 2B1.1, the total offense level is 27,
calculated as follows:

 

(a)(1) Base Offense Level 7       (b)(1)(K) Gain of more than $7 million but
less than $20 million +20       TOTAL 27

 



 Page 7 of 52 

 

 

c.Base Fine. Based upon USSG § 8C2.4(a)(2), the base fine is $13,904,352. Under
USSG § 8C2.4(a), the base fine is the greater of either the amount from the
Offense Level Fine Table or the pecuniary gain to LUMBER LIQUIDATORS from the
offense. While the base fine for a Total Offense Level of 27 is $4,800,000 (the
fine indicated in the Offense Level Fine Table), the pecuniary gain to the
Company of $13,904,352 reasonably reflects the Company’s net profits from 100
percent of its sales of Chinese laminate flooring to customers in the United
States from on or about January 16, 2015 through on or about May 7, 2015.

 

d.Culpability Score. Based upon USSG § 8C2.5, the culpability score is 7,
calculated as follows:

 

(a) Base Culpability Score 5       (b)(2) the organization had 1,000 or more
 employees and an individual within high-level personnel of the organization
participated in, condoned, or was willfully ignorant of the offense  +4      
(g)(2) the organization fully cooperated in the investigation and clearly
demonstrated  recognition and affirmative acceptance of  responsibility for its
criminal conduct     -2       TOTAL   7

 

Calculation of Fine Range:       Base Fine $13,904,352     Multipliers 1.40
(min) / 2.80 (max)     Fine Range $19,466,092.80 / $38,932,185.60

 



 Page 8 of 52 

 

 

LUMBER LIQUIDATORS agrees to pay a criminal fine in the amount of $19,095,648 to
the United States Treasury within thirty days after the filing of this
Information. LUMBER LIQUIDATORS and the United States agree that this fine is
appropriate given the facts and circumstances of this case, including the nature
and circumstances of the offense, and the extent of the Company’s cooperation
and extensive remediation in this matter. The $19,095,648 fine is final and
shall not be refunded. Furthermore, nothing in this Agreement shall be deemed an
agreement by the United States that $19,095,648 is the maximum penalty that may
be imposed in any future prosecution in the event of a breach of this Agreement,
and the United States is not precluded from arguing in any future prosecution
that the Court should impose a higher fine, although under those circumstances,
the United States agrees it will recommend to the Court that any amount paid
under this Agreement should be offset against any fine the Court imposes as part
of a future judgment. LUMBER LIQUIDATORS acknowledges that no tax deduction may
be sought in connection with the payment of any part of this $19,095,648
penalty. The Company shall not seek or accept directly or indirectly
reimbursement or indemnification from any source with regard to the penalty or
disgorgement amounts that the Company pays pursuant to this Agreement or any
other agreement entered into with the United States Securities and Exchange
Commission or any other federal enforcement authority or federal regulator
concerning the facts set forth in the attached Statement of Facts.

 



 Page 9 of 52 

 

 

Forfeiture

 

8.         As a result of LUMBER LIQUIDATORS’ conduct, including the conduct set
forth in the attached Statement of Facts, the parties agree the United States
could institute a civil and/or criminal forfeiture action against certain funds
held by the Company and that such funds would be forfeitable under the civil and
criminal federal asset forfeiture laws. The Company hereby acknowledges that at
least $13,904,352 represents the Company’s net profits from the sale of 100
percent of its Chinese laminate from on or about January 16, 2015 through on or
about May 7, 2015, which represents the proceeds of the offense described in the
attached Statement of Facts. The Company hereby agrees to forfeit to the United
States the sum of $13,904,352, which shall be offset by up to $6,097,298.42 that
the Company shall pay to the United States Securities and Exchange Commission in
disgorgement in connection with the conduct described in the attached Statement
of Facts (the “Forfeiture Amount”). The Company hereby agrees that, in the event
the funds used to pay the Forfeiture Amount are not directly traceable to the
transactions, the monies used to pay the Forfeiture Amount shall be considered
substitute res for the purpose of forfeiture to the United States pursuant to
the civil and criminal federal asset forfeiture statutes, and the Company
releases any and all claims it may have to such funds. The Company shall pay the
Forfeiture Amount plus any associated transfer fees no later than thirty days
after the filing of this Information, pursuant to payment instructions provided
by the United States in its sole discretion. The Company agrees to sign any
additional documents necessary to complete forfeiture of the funds.

 

9.         The Forfeiture Amount paid is final and shall not be refunded should
the United States later determine that LUMBER LIQUIDATORS has breached this
Agreement and commences a prosecution against the Company. In the event of a
breach of this Agreement and subsequent prosecution, the United States may
pursue additional civil and criminal forfeiture in excess of the Forfeiture
Amount. The United States agrees that in the event of a subsequent breach and
prosecution, it will recommend to the Court that the amounts paid pursuant to
this Agreement should be offset against whatever forfeiture the Court shall
impose as part of its judgment. The Company understands that such a
recommendation will not be binding on the Court.

 



 Page 10 of 52 

 

 

Conditional Release from Liability

 

10.         Subject to Paragraphs 16-20 below, the United States agrees, except
as provided in this Agreement, that it will not bring any criminal or civil case
against LUMBER LIQUIDATORS relating to any of the conduct described in the
attached Statement of Facts or the Information filed pursuant to this Agreement.
The United States, however, may use any information related to the conduct
described in the attached Statement of Facts against the Company: (a) in a
prosecution for perjury or obstruction of justice; (b) in a prosecution for
making a false statement; (c) in a prosecution or other proceeding relating to
any crime of violence; or (d) in a prosecution or other proceeding relating to a
violation of any provision of Title 26 of the United States Code.

 

a.           This Agreement does not provide any protection against prosecution
for any future conduct by LUMBER LIQUIDATORS.

 

b.           In addition, this Agreement does not provide any protection against
prosecution of any individuals, regardless of their affiliation with LUMBER
LIQUIDATORS.

 

Corporate Compliance Program

 

11.         LUMBER LIQUIDATORS represents that it has implemented and will
continue to implement a compliance and ethics program designed to prevent and
detect violations of anti-fraud, reporting, or books and records provisions of
the federal securities laws throughout its operations, including by its
affiliates, agents, joint ventures, contractors, and subcontractors doing
business with LUMBER LIQUIDATORS, including, but not limited to, revising such
policies and procedures already in place to satisfy the minimum elements set
forth in Attachment C.

 



 Page 11 of 52 

 

 

12.         In order to address any deficiencies in its internal controls,
policies, and procedures, LUMBER LIQUIDATORS represents that it has undertaken,
and will continue to undertake in the future, in a manner consistent with all of
its obligations under this Agreement, a review of its existing internal
controls, policies, and procedures regarding compliance with anti-fraud,
reporting, or books and records provisions of the federal securities laws. Where
necessary and appropriate, LUMBER LIQUIDATORS agrees to adopt a new compliance
program, or to modify its existing one, including internal controls, compliance
policies, and procedures in order to ensure that the Company maintains: (a) an
effective system of internal accounting controls designed to ensure the making
and keeping of fair and accurate books, records, and accounts; and (b) a
rigorous compliance program designed to prevent and detect violations of
anti-fraud, reporting, or books and records provisions of the federal securities
laws throughout its operations. The Corporate Compliance Program, including the
internal accounting controls system will include, but not be limited to, the
minimum elements set forth in Attachment C.

 

Corporate Compliance Reporting

 

13.         LUMBER LIQUIDATORS agrees that it will report to the United States
annually during the Term regarding remediation and implementation of the
compliance measures described in Attachment C. These reports will be prepared in
accordance with Attachment D.

 



 Page 12 of 52 

 

 

Deferred Prosecution

 

14.         In consideration of the undertakings agreed to by LUMBER LIQUIDATORS
herein, the United States agrees that any prosecution of the Company for the
conduct set forth in the attached Statement of Facts be and hereby is deferred
for the Term. To the extent there is conduct disclosed by the Company to the
United States that is not set forth in the attached Statement of Facts, such
conduct will not be exempt from further prosecution and is not within the scope
of or relevant to this Agreement except that the United States will not
prosecute the Company for any alteration or destruction of evidence by former
employees of the Company known to the Unites States prior to the signing of this
Agreement.

 

15.         The United States further agrees that if LUMBER LIQUIDATORS fully
complies with all of its obligations under this Agreement, the United States
will not continue the criminal prosecution against the Company described in
Paragraph 1, and, at the conclusion of the Term, this Agreement shall expire.
Within six months after this Agreement’s expiration, the United States shall
seek dismissal with prejudice of the Information filed against LUMBER
LIQUIDATORS described in Paragraph 1, and agrees not to file charges in the
future against the Company based on the conduct described in this Agreement and
the attached Statement of Facts.

 



 Page 13 of 52 

 

 

Breach of the Agreement

 

16.         If, during the Term, LUMBER LIQUIDATORS (a) commits any felony under
U.S. federal law; (b) provides in connection with this Agreement deliberately
false, incomplete, or misleading information, including in connection with its
disclosure of information about individual culpability; (c) fails to cooperate
as set forth in Paragraphs 5 and 6 of this Agreement; (d) fails to implement a
compliance program as set forth in Paragraphs 11 and 12 of this Agreement and
Attachment C; (e) commits any acts that, had they occurred within the
jurisdictional reach of the United States, would be a violation of anti-fraud,
reporting, or books and records provisions of the federal securities laws; or
(f) otherwise fails to completely perform or fulfill each of the Company’s
obligations under this Agreement, regardless of whether the United States
becomes aware of such a breach after the Term is complete, the Company shall
thereafter be subject to prosecution for any federal criminal violation of which
the United States has knowledge, including, but not limited to, the charges in
the Information described in Paragraph 1, which may be pursued by the United
States in the United States District Court for the Eastern District of Virginia
or any other appropriate venue. Determination of whether the Company has
breached this Agreement and whether to pursue prosecution of the Company shall
be in the United States’ sole discretion. Any such prosecution may be premised
on information provided by the Company or its personnel. Any such prosecution
relating to the conduct described in the attached Statement of Facts or relating
to conduct known to the United States prior to the date on which this Agreement
was signed that is not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement may be commenced against the Company
by the United States, notwithstanding the expiration of the statute of
limitations, between the signing of this Agreement and the expiration of the
Term plus one year. Thus, by signing this Agreement, the Company agrees that the
statute of limitations with respect to any such prosecution that is not
time-barred on the date of the signing of this Agreement shall be tolled as to
the United States for the Term plus one year. In addition, the Company agrees
that the statute of limitations as to any violation of federal law that occurs
during the Term will be tolled as to the United States from the date upon which
the violation occurs until the earlier of the date upon which the United States
is made aware of the violation or the duration of the Term plus five years, and
that this period shall be excluded from any calculation of time for purposes of
the application of the statute of limitations.

 



 Page 14 of 52 

 

 

17.         In the event the United States determines that LUMBER LIQUIDATORS
has breached this Agreement, the United States agrees to provide the Company
with written notice of such breach prior to instituting any prosecution
resulting from such breach. Within thirty days of receipt of such notice, the
Company shall have the opportunity to respond to the United States in writing to
explain the nature and circumstances of such breach, as well as the actions the
Company has taken to address and remediate the situation, which explanation the
United States shall consider in determining whether to pursue prosecution of the
Company.

 

18.         In the event that the United States determines that LUMBER
LIQUIDATORS has breached this Agreement: (a) all statements made by or on behalf
of the Company to the United States or to the Court, including the attached
Statement of Facts, and any testimony given by the Company before a grand jury,
a court, or any tribunal, or at any legislative hearings, whether prior or
subsequent to this Agreement, and any leads derived from such statements or
testimony, shall be admissible in evidence in any and all criminal proceedings
brought by the United States against the Company; and (b) the Company shall not
assert any claim under the United States Constitution, Rule 11(f) of the Federal
Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any
other federal rule that any such statements or testimony made by or on behalf of
the Company prior or subsequent to this Agreement, or any leads derived
therefrom, should be suppressed or are otherwise inadmissible. The decision
whether conduct or statements of any current director, officer or employee, or
any person acting on behalf of, or at the direction of, the Company, will be
imputed to the Company for the purpose of determining whether the Company has
violated any provision of this Agreement shall be in the sole discretion of the
United States.

 



 Page 15 of 52 

 

 

19.         LUMBER LIQUIDATORS acknowledges that the United States has made no
representations, assurances, or promises concerning what sentence may be imposed
by the Court if LUMBER LIQUIDATORS breaches this Agreement and this matter
proceeds to judgment. LUMBER LIQUIDATORS further acknowledges that any such
sentence is solely within the discretion of the Court and that nothing in this
Agreement binds or restricts the Court in the exercise of such discretion.

 

20.         On the date that the period of deferred prosecution specified in
this Agreement expires, LUMBER LIQUIDATORS, by the Chief Executive Officer of
the Company and the Chief Financial Officer of the Company, will certify to the
United States that the Company has met its disclosure obligations pursuant to
Paragraphs 5-6 of this Agreement. Each certification made pursuant to this
paragraph will be deemed a material statement and representation by the Company
to the executive branch of the United States for purposes of 18 U.S.C. §§ 1001
and 1519, and it will be deemed to have been made in the judicial district in
which this Agreement is filed.

 



 Page 16 of 52 

 

 

Sale, Merger, or Other Change in Corporate Form of the Company

 

21.         Except as may otherwise be agreed by the parties in connection with
a particular transaction, LUMBER LIQUIDATORS agrees that in the event that,
during the Term, it undertakes any change in corporate form, including if it
sells, merges, or transfers business operations that are material to the
Company’s consolidated operations, or to the operations of any subsidiaries or
affiliates involved in the conduct described in the attached Statement of Facts,
as they exist as of the date of this Agreement, whether such sale is structured
as a sale, asset sale, merger, transfer, or other change in corporate form, it
shall include in any contract for sale, merger, transfer, or other change in
corporate form a provision binding the purchaser, or any successor in interest
thereto, to the obligations described in this Agreement. The purchaser or
successor in interest must also agree in writing that the United States’ ability
to breach under this Agreement is applicable in full force to that entity. The
Company agrees that the failure to include these provisions in the transaction
will make any such transaction null and void. The Company shall provide notice
to the United States at least thirty days prior to undertaking any such sale,
merger, transfer, or other change in corporate form. The United States shall
notify the Company prior to such transaction (or series of transactions) if it
determines that the transaction(s) will have the effect of circumventing or
frustrating the enforcement purposes of this Agreement. At any time during the
Term the Company engages in a transaction(s) that has the effect of
circumventing or frustrating the enforcement purposes of this Agreement, the
United States may deem it a breach of this Agreement pursuant to Paragraphs
16-20 of this Agreement. Nothing herein shall restrict the Company from
indemnifying (or otherwise holding harmless) the purchaser or successor in
interest for penalties or other costs arising from any conduct that may have
occurred prior to the date of the transaction, so long as such indemnification
does not have the effect of circumventing or frustrating the enforcement
purposes of this Agreement, as determined by the United States.

 



 Page 17 of 52 

 

 

Public Statements by the Company

 

22.         LUMBER LIQUIDATORS expressly agrees that it shall not, through
present or future attorneys, officers, directors, employees, agents or any other
person authorized to speak for the Company make any public statement, in
litigation or otherwise, contradicting the acceptance of responsibility by the
Company set forth above or the facts described in the attached Statement of
Facts. Any such contradictory statement shall, subject to cure rights of the
Company described below, constitute a breach of this Agreement, and the Company
thereafter shall be subject to prosecution as set forth in Paragraphs 16-20 of
this Agreement. The decision whether any public statement by any such person
contradicting a fact contained in the attached Statement of Facts will be
imputed to the Company for the purpose of determining whether it has breached
this Agreement shall be at the sole discretion of the United States. If the
United States determines that a public statement by any such person contradicts
in whole or in part a statement contained in the attached Statement of Facts,
the United States shall so notify the Company, and the Company may avoid a
breach of this Agreement by publicly repudiating such statement(s) within five
business days after notification. The Company shall be permitted to raise
defenses and to assert affirmative claims in other proceedings relating to the
matters set forth in the attached Statement of Facts provided that such defenses
and claims do not contradict, in whole or in part, a statement contained in the
attached Statement of Facts. This Paragraph does not apply to any statement made
by any present or former officer, director, employee, or agent of the Company in
the course of any criminal, regulatory, or civil case initiated against such
individual, unless such individual is speaking on behalf of the Company.

 

23.         LUMBER LIQUIDATORS agrees that if it or any of its direct or
indirect subsidiaries or affiliates issues a press release or holds any press
conference in connection with this Agreement, the Company shall first consult
with the United States to determine: (a) whether the text of the release or
proposed statements at the press conference are true and accurate with respect
to matters between the United States and the Company; and (b) whether the United
States has any objection to the release.

 



 Page 18 of 52 

 

 

24.         The United States agrees, if requested to do so by the Company, to
bring to the attention of law enforcement and regulatory authorities the facts
and circumstances relating to the nature of the conduct underlying this
Agreement, including the nature and quality of LUMBER LIQUIDATORS’ cooperation
and remediation. By agreeing to provide this information to such authorities,
the United States is not agreeing to advocate on behalf of the Company, but
rather is agreeing to provide facts to be evaluated independently by such
authorities.

 

25.         LUMBER LIQUIDATORS agrees and acknowledges that this Agreement and
its Attachments will be publicly filed in its entirety with the Court.

 

Limitations on Binding Effect of Agreement

 

26.         This Agreement is binding on LUMBER LIQUIDATORS and the United
States but specifically does not bind any other component of the United States
Department of Justice, other federal agencies, or any state, local or foreign
law enforcement or regulatory agencies, or any other authorities, although the
United States will bring the cooperation of the Company and its compliance with
its other obligations under this Agreement to the attention of such agencies and
authorities if requested to do so by the Company.

 

Notice

 

27.         Any notice to the United States under this Agreement shall be given
by personal delivery, overnight delivery by a recognized delivery service, or
registered or certified mail addressed to Assistant United States Attorneys
Katherine Lee Martin and Uzo E. Asonye, United States Attorney’s Office for the
Eastern District of Virginia, 919 East Main Street, Suite 1900, Richmond,
Virginia 23219 and to Trial Attorney Cory E. Jacobs, United States Department of
Justice, 1400 New York Avenue, N.W., Washington, D.C. 20005. Any notice to
LUMBER LIQUIDATORS under this Agreement shall be given by personal delivery,
overnight delivery by a recognized delivery service, or registered or certified
mail addressed to Richard J. Morvillo, Esq., Orrick Herrington & Sutcliffe LLP,
1152 15th Street, N.W., Washington, D.C. 20005. Notice shall be effective upon
actual receipt by the United States or LUMBER LIQUIDATORS.

 



 Page 19 of 52 

 

 

Complete Agreement

 

28.         This Agreement, including its attachments, sets forth all the terms
of this Agreement between LUMBER LIQUIDATORS and the United States. No
amendments, modifications, or additions to this Agreement shall be valid unless
they are in writing and signed by the United States, the attorneys for LUMBER
LIQUIDATORS and a duly authorized representative of LUMBER LIQUIDATORS.

 

 Page 20 of 52 

 

 

AGREED:           FOR LUMBER LIQUIDATORS HOLDINGS, INC.       Date: March 11,
2019 By: /s/ Dennis R. Knowles     Dennis R. Knowles     LUMBER LIQUIDATORS
HOLDINGS, INC.       Date: March 11, 2019 By: /s/ Richard J. Morvillo    
Richard J. Morvillo, Esq.     Orrick Herrington & Sutcliffe LLP       FOR THE
UNITED STATES ATTORNEY’S OFFICE       G. Zachary Terwilliger     United States
Attorney     Eastern District of Virginia       Date: March 12, 2019 By: /s/
Katherine Lee Martin     Katherine Lee Martin     Uzo E. Asonye     Assistant
United States Attorneys       FOR THE U.S. DEPARTMENT OF JUSTICE, CRIMINAL
DIVISION, FRAUD SECTION       Robert A. Zink     Acting Chief, Fraud Section    
U.S. Department of Justice       Date: March 12, 2019 By: /s/ Cory E. Jacobs    
Cory E. Jacobs     Trial Attorney     U.S. Department of Justice     Criminal
Division, Fraud Section

 

 Page 21 of 52 

 

 

CHIEF EXECUTIVE OFFICER’S CERTIFICATE

 

I have read this Agreement and carefully reviewed every part of it with outside
counsel for LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the
“Company”). I understand the terms of this Agreement and voluntarily agree, on
behalf of the Company, to each of its terms. Before signing this Agreement, I
consulted current outside counsel for the Company. Current counsel fully advised
me of the rights of the Company, of possible defenses, of the Sentencing
Guidelines’ provisions, and of the consequences of entering into this Agreement.

 

I have carefully reviewed the terms of this Agreement with the Board of
Directors of LUMBER LIQUIDATORS. I have advised and caused current outside
counsel for LUMBER LIQUIDATORS to advise the Board of Directors fully of the
rights of LUMBER LIQUIDATORS, of possible defenses, of the Sentencing
Guidelines’ provisions, and of the consequences of entering into this Agreement.

 

No promises or inducements have been made other than those contained in this
Agreement. Furthermore, no one has threatened or forced me, or to my knowledge
any person authorizing this Agreement on behalf of LUMBER LIQUIDATORS, in any
way to enter into this Agreement. I am also satisfied with current outside
counsel’s representation in this matter. I certify that I am the Chief Executive
Officer for LUMBER LIQUIDATORS and that I have been duly authorized by the Board
of Directors of LUMBER LIQUIDATORS to execute this Agreement on behalf of the
Company.

 

    LUMBER LIQUIDATORS HOLDINGS, INC.       Date: March 11, 2019 By: /s/ Dennis
R. Knowles     Dennis R. Knowles     Chief Executive Officer

 

 Page 22 of 52 

 

 

CERTIFICATE OF COUNSEL

 

I am counsel for LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the
“Company”) in the matter covered by this Agreement. In connection with such
representation, I have examined relevant LUMBER LIQUIDATORS documents and have
discussed the terms of this Agreement with the Company’s Board of Directors.
Based on our review of the foregoing materials and discussions, I am of the
opinion that the representative of LUMBER LIQUIDATORS has been duly authorized
to enter into this Agreement on behalf of LUMBER LIQUIDATORS and that this
Agreement has been duly and validly authorized, executed, and delivered on
behalf of LUMBER LIQUIDATORS and is a valid and binding obligation of LUMBER
LIQUIDATORS. Further, I have carefully reviewed the terms of this Agreement with
the Board of Directors and the Chief Executive Officer of LUMBER LIQUIDATORS. I
have fully advised them of the rights of LUMBER LIQUIDATORS, of possible
defenses, of the Sentencing Guidelines’ provisions and of the consequences of
entering into this Agreement. To my knowledge, the decision of LUMBER
LIQUIDATORS to enter into this Agreement, based on the authorization of the
Board of Directors, is an informed and voluntary one.

 

Date: March 8, 2019 By:     /s/ Richard J. Morvillo     Richard J. Morvillo,
Esq.     Orrick Herrington & Sutcliffe LLP     Counsel for LUMBER LIQUIDATORS
HOLDINGS, INC.

 

 Page 23 of 52 

 

 

ATTACHMENT A

 

STATEMENT OF FACTS

 

The following Statement of Facts is incorporated by reference as part of the
deferred prosecution agreement (the “Agreement") between the United States
Attorney’s Office for the Eastern District of Virginia, and the United States
Department of Justice, Criminal Division, Fraud Section (together the “United
States”), and Defendant LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS”
or the “Company”). The parties hereby agree and stipulate that the following
information is true and accurate. As set forth in Paragraph 2 of this Agreement,
LUMBER LIQUIDATORS admits, accepts, and acknowledges that it is responsible for
the acts of its present and former officers, directors, employees, and agents as
set forth below. Should the United States pursue the prosecution that is
deferred by this Agreement, LUMBER LIQUIDATORS agrees that it will neither
contest the admissibility of, nor contradict, this Statement of Facts in any
such proceeding.

 

If this matter were to proceed to trial, the facts alleged below and set forth
in the Information would be proven by the United States and would establish
beyond a reasonable doubt, by admissible evidence, the charges set forth in the
Information attached to this Agreement. The evidence would establish that, at
all times relevant to the offense:

 

1.          Defendant LUMBER LIQUIDATORS was a public corporation headquartered
in Toano, Virginia, which was within the Eastern District of Virginia. The
Company’s common stock traded on the New York Stock Exchange (“NYSE”) under the
ticker symbol “LL”.

 



 Page 24 of 52 

 

 

2.          LUMBER LIQUIDATORS was one of the largest retailers of flooring
products in the United States. As a flooring retailer, LUMBER LIQUIDATORS was
subject to various state laws that regulated the chemicals used in wood
products, including laminate flooring.

 

3.          Laminate flooring was a synthetic flooring product consisting of a
composite wood core with a paper photograph of wood grain affixed to the
surface. Composite wood products included high-density fiberboard (“HDF”),
medium-density fiberboard (“MDF”), and particleboard. Composite wood products
were made from pieces, chips, or fibers of wood bonded together with resins that
often contained formaldehyde.

 

4.          The California Air Resources Board (“CARB”) enforced limits on
formaldehyde emissions from composite wood products sold in the State of
California. Among other things, these regulations required flooring retailers
that sold composite wood products in California to take reasonable prudent
precautions to ensure that the finished goods that they sold complied with
emission standards and to label finished goods, such as laminate flooring, as
CARB compliant. See Airborne Toxic Control Measure to Reduce Formaldehyde
Emissions from Composite Wood Products (or “ATCM”), Title 17, Cal. Code Reg.
Sections 93120, et. seq.

 

5.          In or about 2011, LUMBER LIQUIDATORS launched a direct sourcing
initiative (a) to eliminate a middleman supplier and to capture the profit
margin that the middleman had previously earned and (b) to develop direct
relationships with its Chinese suppliers. In or about September 2011, the
Company acquired the China-based operations of its outside sourcing agent, and
established its own representative office (“RO”) in Shanghai, China to assume
direct control of sourcing from Chinese suppliers. This enabled the Company to
increase and consolidate business with suppliers that provided favorable
pricing.

 



 Page 25 of 52 

 

 

6.          From in or about 2011 through in or about 2013, LUMBER LIQUIDATORS
steadily increased its gross margin, from 35.3 percent to 41.1 percent. The
increase in the Company’s profit margins was driven by a number of factors,
including the elimination of markups from the former middleman supplier,
competitive line reviews with suppliers, the expansion of the Company’s product
assortment (including sales mix shifts to premium products), and increased sales
of moldings and accessories. During the years 2011 to 2013, the Company’s stock
price increased from approximately $19 per share to a high of approximately $119
per share.

 

7.           In or about September 2013, CARB published its Standard Operating
Procedure (“SOP”) for deconstructing finished goods as part of its enforcement
testing to determine whether finished goods contained CARB compliant cores.
Essentially, the SOP described the process for removing the laminate surface
coating on a finished piece of flooring to test the formaldehyde emissions in
the underlying HDF/MDF core.

 

8.           Shortly thereafter, in or about September 2013, CARB enforcement
staff obtained boxes of laminate flooring labeled as CARB compliant from several
of LUMBER LIQUIDATORS’ California stores. Approximately one month later, CARB
sent a letter to LUMBER LIQUIDATORS informing the Company that four of the seven
samples collected failed testing for formaldehyde emissions utilizing
deconstructive testing. Thereafter, the Company commissioned Laboratory A to
conduct deconstructive testing on the same products from the same California
stores. The Company’s own deconstructive tests yielded similar results. In or
about May 2014, CARB conducted another unannounced inspection at a LUMBER
LIQUIDATORS’ store in Sacramento, California. The two samples again failed
CARB’s deconstructive testing for formaldehyde emissions. The Company’s own
deconstructive tests of these same products again yielded similar results.

 



 Page 26 of 52 

 

 

9.           By 2014, LUMBER LIQUIDATORS sourced more than half of its laminate
flooring from suppliers in China. Moreover, laminate flooring was one of the
Company’s largest and most profitable product lines. Laminates accounted for
approximately 20 percent of the Company’s over $1 billion in sales in 2014, and
generated among the highest gross margin of any product line.

 

10.         In or about 2014, Executives A, B, C, D, and E made up LUMBER
LIQUIDATORS’ management team responsible for the day-to-day operations of the
Company. Since that time, Executives A, B, C, D and E have either resigned or
been terminated and they are hereinafter referred to as “Former Executives” A,
B, C, D and E and collectively as the “Former Senior Management Team.”

 

11.         As set forth in more detail below, LUMBER LIQUIDATORS, through its
former employees, knowingly filed a materially false and misleading statement to
investors in an SEC Form 8-K filed on or about March 2, 2015.

 

CARB Compliance Concerns in Early 2014

 

12.         In or about February 2014, all of LUMBER LIQUIDATORS’ Chinese
laminate suppliers (but one) individually contacted the Company and requested a
20 percent price increase. The Chinese laminate suppliers cited several reasons
for their requested price increase, including the increased cost of CARB
compliant cores, and their ability to pass certain deconstructive formaldehyde
emissions tests. For example, on or about March 13, 2014, Supplier A, a Chinese
laminate supplier, wrote to a former Company Vice President, “I want to do
business with you guys…. But we really don’t want to take the risk of CARB
issue…. If CARB got problem, both of us have big headache…. Wish you could
understand our situation.” The former Vice President replied, “Oh, we have
solved the CARB issue thoroughly…. It’s a non-issue for you…. How about you get
back in the game now.” The Company took insufficient steps to determine the
validity of the suppliers’ concerns.

 



 Page 27 of 52 

 

 

13.         Approximately one month later, on or about April 9, 2014, Supplier
B, a U.S.-based laminate supplier, met with this same former Vice President
along with other former LUMBER LIQUIDATORS’ employees to pitch the Company on
its own laminate products. Supplier B presented LUMBER LIQUIDATORS with internal
benchmark testing performed on the Company’s Chinese laminate products to
support Supplier B’s claim that it sold higher quality products than its Chinese
competitors. Among other things, Supplier B informed the former LUMBER
LIQUIDATORS employees that it tested a Chinese laminate sample purchased from
one of the Company’s stores in the United States and that the sample emitted
formaldehyde in excess of emission standards. During this meeting, Supplier B
advised LUMBER LIQUIDATORS to retain a third-party to follow up on these test
results. Instead, the Company took no steps to determine the validity of the
supplier’s concerns.

 

The Company Decided to Eliminate “Supplier A” due to CARB Compliance Concerns

 

14.         In or about August 2014, LUMBER LIQUIDATORS initiated a project,
internally dubbed the “Capstone Experiment,” to generate support for the
Company’s position that deconstructive testing was not a valid method of
determining whether a product was CARB compliant. That is, the Company decided
to take and test samples from two Chinese suppliers at each step of the laminate
manufacturing process. The Company hoped to discredit deconstructive testing by
showing that a CARB compliant core that did not emit excess formaldehyde prior
to lamination would emit excessive formaldehyde after the finished flooring was
deconstructed.

 



 Page 28 of 52 

 

 

15.         To that end, LUMBER LIQUIDATORS’ employees traveled to China from on
or about August 22 through August 30, 2014 to collect samples for the Capstone
Experiment. During a tour of Supplier A, a former employee of the Company
noticed a pallet of finished laminate flooring that factory workers initially
indicated was LUMBER LIQUIDATORS’ product. However, the label the supplier
placed on the pallet indicated that a non-CARB certified core manufacturer
supplied the cores used to produce the laminate. The former employee took five
samples from this suspect pallet for testing along with the other samples
manufactured in front of him as part of the Capstone Experiment. The former
employee later discussed his visit with Former Executives D and E and suggested
to them that the Company conduct an audit of Supplier A.

 

16.         On or about September 26, 2014, the Company conducted an unannounced
factory audit of Supplier A. An audit report prepared following the audit
concluded that Supplier A had numerous recordkeeping discrepancies and anomalies
that “d[id] not conform to CARB [] record retention requirements and d[id] not
permit the factory to reliably demonstrate [] the composite wood products
contained in [its] finished goods compl[ied] with applicable CARB emission
standards.”

 

17.         While employees were sorting through the Supplier A audit, in or
about October 2014, Laboratory A alerted LUMBER LIQUIDATORS that the CBS news
program, 60 Minutes, retained Laboratory A to test the Company’s products using
the deconstructive testing methodology.

 



 Page 29 of 52 

 

 

18.         Shortly thereafter, Laboratory A provided former Company employees
preliminary results from the Capstone Experiment. In short, the experiment did
not support the Company’s criticisms of deconstructive testing—all but one of
the products manufactured in front of LUMBER LIQUIDATORS’ employees passed
deconstructive testing. Laboratory A also provided the Company test results for
the five samples taken from the suspect pallet. The samples containing core
supplied by a non-CARB certified core manufacturer all failed deconstructive
testing.

 

19.         Around this same time, Laboratory A notified a former employee of
the Company that the deconstructive tests commissioned by 60 Minutes yielded
results in excess of emission standards.

 

20.         These various test results prompted the Company to organize a
meeting at Laboratory A on or about December 15, 2014. Attendees of this meeting
included Former Executive D, another former Company employee, the owner of
Laboratory A, and the Company’s outside counsel from Law Firm A.

 

21.         During the meeting, the owner of Laboratory A stated that high
deconstructive test failures were a strong indicator that the underlying cores
used to construct the flooring were not CARB compliant. The lab owner then
discussed the samples collected from Supplier A. The lab owner reported that all
but one of the samples collected from Supplier A for the Capstone Experiment
(those samples manufactured in front of LUMBER LIQUIDATORS’ former employees)
passed deconstructive testing, but that the products that were manufactured
before the employees arrived at the factory failed. The lab owner expressed
concerns over that pattern, and counsel from Law Firm A agreed that it was a
“red flag.”

 



 Page 30 of 52 

 

 

22.         Another former LUMBER LIQUIDATORS’ employee attending this meeting
added that Supplier A was a part of CARB’s inquiry and that the Company also
deconstructed samples of Supplier A’s flooring being sold in its stores, and
found that the samples emitted levels of formaldehyde exceeding CARB’s
standards. Law Firm A indicated that was a bad fact for the Company. Law Firm A
also commented it was unclear whether CARB compliance concerns were isolated to
Supplier A or a broader problem with the Company’s Chinese suppliers and
contemplated whether an investigation across all Chinese suppliers was
warranted. Law Firm A warned that if the Company engaged in a widespread
investigation, it may uncover bad facts. Law Firm A further indicated it would
talk to Former Executive E about the situation.

 

23.         Immediately after the meeting, a Laboratory A employee allowed
Former Executive D to review 60 Minutes’ test results and take pictures of the
results while they were displayed on a laptop screen. Former Executive D later
showed the photographs to Former Executives A and E.

 

24.         As a result of the concerns expressed during the meeting at
Laboratory A, on or about December 18, 2014, Former Executives B, D and E met to
discuss “China sourcing.” The following day, on or about December 19, 2014,
Former Executive D sent an email to Former Executives A, B and E suggesting that
the Company officials discuss a “plan regarding additional oversite [sic] and
audit scheduling” of Supplier A. Former Executive B responded that he would be
available after the first of the year. But Former Executive A wrote that, based
on the recent test results, they needed to develop a plan quickly and replace
some or all of Supplier A’s products immediately. Former Executive B noted that
Supplier A’s products comprised 15.8 percent of laminate sales, and that there
were no duplicate products immediately available. Former Executive B later posed
a rhetorical question to the other executives—were the Company to test every
vendor in China using deconstructive testing, “what will the results be and
where does that leave us?”

 



 Page 31 of 52 

 

 

25.         In or about early January 2015, former LUMBER LIQUIDATORS’ employees
made another unannounced visit to Supplier A. During the visit, Supplier A’s
Production Manager refused to implement corrective action requests from the
Company’s September 2014 audit, and provided inconsistent information about the
supplier’s use of non-CARB compliant cores in its laminate flooring.

 

26.         On or about January 16, 2015, the Company’s Executive Risk Committee
(made up of the entire Former Senior Management Team) met to discuss Supplier A.
After discussing the August/September 2014 audit, the January 2015 site visit,
and the supplier’s test failures, the Committee concluded that the Company
needed to discontinue its relationship with Supplier A due to CARB compliance
concerns—but not before it ordered more laminate flooring from Supplier A.

 

27.         That same day, the Former Senior Management Team at LUMBER
LIQUIDATORS ordered 1.64 million square feet of flooring from Supplier A.

 

The Company Concealed and Misstated Facts Related to its Chinese Laminate
Suppliers

 

28.         After the Company learned about the 60 Minutes inquiry, it engaged
public and financial relations consultants to help craft its response to any
negative publicity. The consultants relied on assertions by former employees
that the Company complied with CARB regulations when developing communications
on LUMBER LIQUIDATORS’ behalf.

 



 Page 32 of 52 

 

 

29.         On or about February 10, 2015, Former Executive E notified the
Company’s Board of Directors that a 60 Minutes producer had reached out and
requested an on-camera interview with a Company representative. Former Executive
E told the Board that the producer “seem[ed] to indicate” that 60 Minutes had
tested the Company’s flooring. Former Executive E did not tell the Board that
Laboratory A had already shared 60 Minutes’ test results with the Company.
Former Executive E also did not tell the Board about the Supplier A audit, the
Supplier A test results, the Capstone experiment results, the view of Lab A that
the deconstructive test results could be indicative of CARB compliance issues,
or the Executive Risk Committee’s decision to discontinue its relationship with
Supplier A due to CARB compliance concerns.

 

30.         At the same time, the Company’s Former Senior Management team
increasingly was concerned that the decision to discontinue its relationship
with Supplier A would lead to supply constraint. On or about February 11, 2015,
the Former Senior Management Team, along with other LUMBER LIQUIDATORS
employees, received an inventory performance report summarizing the Company’s
top 100 products based on revenue. Supplier A’s products ranked second and third
on the spreadsheet. In response, Former Executive C sent an email to the other
members of the Former Senior Management Team complaining that a transition away
from Supplier A was not supposed to impact sales.

 



 Page 33 of 52 

 

 

31.         On or about February 15, 2015, the Company learned from an RO
employee that that 60 Minutes’ reporter(s) contacted and/or interviewed some of
the Company’s Chinese laminate suppliers, as well as then-current and former RO
employees.

 

32.         On or about February 25, 2015, a 60 Minutes journalist interviewed
LUMBER LIQUIDATORS’ founder. During the interview, the Company learned which
suppliers 60 Minutes’ staff recorded in undercover videos. The journalist
identified Supplier A as one of three suppliers that told 60 Minutes “the
laminates they made for you are not CARB 2 compliant.”

 

33.         That same day, LUMBER LIQUIDATORS released its 2014 annual report,
and held an earnings call for investors. In its SEC Form 10-K, the Company
stated, “We discontinue sourcing from suppliers not adhering to our standards.”
LUMBER LIQUIDATORS omitted a material fact from investors; specifically, that it
continued to source and sell laminate flooring from Supplier A, even after the
Executive Risk Committee concluded that it had concerns about the supplier’s
CARB compliance.

 

34.         Following the interview, LUMBER LIQUIDATORS provided 60 Minutes with
documents, including test results, a sample invoice, and a signed vendor
agreement, for each of the three suppliers (including Supplier A) that were on
the undercover videos to “demonstrate Lumber Liquidators [CARB] compliance.”

 

35.          The Company’s Former Senior Management team took limited steps to
determine the validity of the claims made by the suppliers on the undercover
videos, and rather focused on disputing the videos’ authenticity. For example,
on or about February 26, 2015, Former Executive A stated:

 



 Page 34 of 52 

 

 

I need by Monday morning video taped statements from each of the people on the
video from or [sic] vendors clarifying what happened and what they intended to
say. Sixty mins posed as a buyer and tricked them into saying what they wanted.
It is completely false. The vendor will say this was a negotiations tact. We
need them on video asap rescinding their statements to sixty minutes.

 

36.         That same day, LUMBER LIQUIDATORS retained outside counsel from Law
Firm B to interview the three suppliers and obtain other relevant facts prior to
the scheduled airing of the 60 Minutes episode on or about March 1, 2015. No one
on the Former Senior Management Team told Law Firm B about the Supplier A audit,
the Supplier A test results, or the Executive Risk Committee’s decision to
discontinue its relationship with Supplier A due to CARB compliance concerns.

 

37.         Even so, after watching the undercover videos, on or about February
27, 2015, Law Firm B advised Former Executive E that the Company had “a real
crisis on [its] hands,” that it should carefully craft a statement expressing
disbelief as to how the Company was misled by its suppliers in China, and that
it should immediately cut off all ongoing business with them.

 

38.         Around this time, while Law Firm B was attempting to gather facts
from China, LUMBER LIQUIDATORS sent a letter to all of its Chinese laminate
suppliers (including Supplier A) purportedly to reassure them ahead of the 60
Minutes episode. Among other things, the letter stated, “We stand by our belief
that we fully comply with existing CARB regulations . . . . Be assured our
business will continued and we do not anticipate any reductions.”

 

39.         On or about February 28, 2015, Law Firm B emailed Former Executives
D and E with an update on its preliminary contacts with suppliers. Law Firm B
stated that at least one person from each of the three factories claimed on tape
that the product they sold the Company was CARB compliant. Nevertheless, Law
Firm B indicated that they had limited confidence in the suppliers’ statements.
On a subsequent phone call, Law Firm B reiterated to Former Executive E that the
suppliers’ statements were dubious.

 



 Page 35 of 52 

 

 

40.         Later that day, Law Firm B emailed Former Executives D and E
interview summaries for the three suppliers as well as a former RO inspector.
Among other things, the summaries indicated that employees at Supplier B denied
Law Firm B’s request to tour their factory; employees at Supplier C denied that
the location shown in the 60 Minutes video was their factory even though Law
Firm B concluded from their own observations that the footage came from Supplier
C’s factory; and a former RO inspector admitted that suppliers offered him and
other LUMBER LIQUIDATORS’ employees bribes.

 

41.         On or about the evening of February 28, 2015, Former Executive E
emailed Law Firm B that the Company’s public relations consultants would likely
push to use the statements collected from each of the three suppliers that: (1)
their products were CARB compliant and the cores used in them were purchased
from certified manufacturers, and (2) the undercover videos did not come from
their facilities or include any of their employees in the Company’s messaging.
Law Firm B responded that this strategy would likely “make things worse,”
particularly if 60 Minutes not only had the undercover videos, but also had
tested the Company’s laminate products.

 

42.         Despite Law Firm B’s advice, later that evening, Former Executive E
sent an email to other LUMBER LIQUIDATORS’ employees and consultants suggesting
that they use the statements collected from the three vendors—in which Law Firm
B had limited confidence—in the Company’s messaging.

 



 Page 36 of 52 

 

 

43.         On or about March 1, 2015, 60 Minutes aired an episode alleging that
laminate flooring sold by LUMBER LIQUIDATORS’ did not meet CARB emission
standards. The episode featured the undercover videos and test results
previously shown to the Company.

 

44.         After the 60 Minutes episode aired, LUMBER LIQUIDATORS employees,
including Former Executives A and B discussed the fact that they recognized
individuals from the Chinese factories, the interior of certain factories, and
the Company’s own flooring products in the 60 Minutes videos.

 

45.         Later that evening, Former Executive E emailed the Company’s Board
of Directors that the Company had engaged Law Firm B to visit the factories and
interview representatives from the three suppliers. Former Executive E then
conveyed to the Board the statements that Law Firm B had gathered from the
suppliers. Former Executive E did not inform the Board of Law Firm B’s concerns
regarding the veracity of these supplier statements, nor did Former Executive E
share with the Board Law Firm B’s advice that repeating the statements would
“make things worse.” Moreover, no member of the Former Senior Management Team
informed the Board that the Company knew of additional reasons to question the
statements made by Supplier A, or that Company employees recognized people and
LUMBER LIQUIDATORS’ products in the 60 Minutes videos.

 

46.         At the same time, Former Executive A received an email from an
investment management firm asking, “You all assert that the cores were
compliant, and the distressing thing to me was the assertion by the faceless
Chinese vendor that they’re not. Did that assertion concern you?” Former
Executive A responded within minutes:

 



 Page 37 of 52 

 

 

Our cores are absolutely complaint [sic]…. We have spoken to those factories
this weekend. Our auditors and lawyers met them. They completely deny and state
they are compliant. We do random and numerous core tests over and above what
carb requires and we would catch this if it was true. We have over a hundred
random tests in the 3 mills [] attacked in the video…. All pass and are
compliant and they have valid carb certification as well.

 

47.         Despite what Executive A said to the investment management firm, on
or about the morning of March 2, 2015, Former Executive A sent an email to
Former Executive B stating:

 

What I need is you in China ensuring our compliance is bullet proof and that our
supply and availability are certain. The fact they can get our vendors saying
this is horrible. Do we have an issue with…. our relationships with vendors.
That they so willingly throw us under the bus. The ex employee told the auditors
this weekend that he would imagine most inspectors we have are doing the same
thing. Looking the other way.

 

48.         That same morning, the NYSE halted trading of the Company’s stock,
with the expectation that LUMBER LIQUIDATORS intended to issue a statement
responding to the 60 Minutes episode.

 

49.         Later that morning, Former Executive C sent an email to Former
Executives A and E among others stating, “Have you decided on issuing a press
release yet? Another 20% down in the stock will require a strong response in my
opinion.” Another former LUMBER LIQUIDATORS employee echoed Former Executive C
writing, “Our stock is down by 20% before the opening. The investment community
seems to be centered around one big issue: why would the factories lie…. They
are also stating that they are watching our actions closely to ensure that we
are out in front of this, transparent and forceful in pushing back.”

 

50.         A short time later, an outside public relations consultant emailed
the Company a first draft of a statement to investors, or an SEC Form 8-K.
Former Executives A, C, and E then gathered in Executive C’s office to revise
the statement.

 



 Page 38 of 52 

 

 

51.         The Former Senior Management Team did not request that the Company’s
disclosure counsel at Law Firm C review the statement (even though Law Firm C
had reviewed every previous public filing made by the Company during their
tenure as disclosure counsel). They also did not ask Law Firm B or the Board of
Directors to review the statement before it was filed. At Former Executive E’s
request, Law Firm A, litigation counsel for the Company, did review the draft
filing but Law Firm A was not fully apprised of all the facts known to Former
Executives A, C, and E.

 

52.         Later that morning, LUMBER LIQUIDATORS, within the Eastern District
of Virginia, knowingly filed a materially false and misleading SEC Form 8-K via
the United States Securities and Exchange Commission’s EDGAR filing system.

 



 Page 39 of 52 

 

 

53.         The Company’s SEC Form 8-K contained the following materially false
or misleading statements to investors:

 

·“We comply with applicable regulations set by the California Air Resources
Board.”

 

·“We have documentation to support each step of our production process,
including vendor agreements, vendor invoices, CARB certificates, and test
results, to serve as further proof that our processes, practices and products
are compliant across the board.”

 

·“After becoming aware of the nature and content of the 60 Minutes story, we
immediately reached out to the Chinese suppliers included in the story. The
suppliers have confirmed that all products provided to Lumber Liquidators have
been and are CARB compliant. The suppliers could not verify the identity of the
individuals appearing in the videos. One of the suppliers featured questioned
whether the product shown was actually from its factory.”

 

·“We randomly test each of our six laminate suppliers in China using unannounced
audits and all products are compliant….”

 

54.         The Company omitted material facts from investors, including: CARB’s
investigation of the Company’s Chinese laminate products; its own deconstructive
test results; the Executive Risk Committee’s decision to discontinue sourcing
from Supplier A due to CARB compliance concerns; and evidence that undermined
the suppliers’ statements.

 

55.         That same day, on or about March 2, 2015, LUMBER LIQUIDATORS ordered
additional flooring from Supplier A.

 

56.         On or about May 7, 2015, LUMBER LIQUIDATORS suspended all sales of
Chinese laminate flooring.

 



 Page 40 of 52 

 

 

57.         From on or about January 16, 2015 through on or about May 7, 2015,
LUMBER LIQUIDATORS made a net profit of approximately $13.9 million from the
sale of Chinese laminate flooring to customers in the United States.

 

Defendant LUMBER LIQUIDATORS acknowledges that the foregoing Statement of Facts
does not describe all of the Company’s conduct relating to the offense charged
in this case.

 

 Page 41 of 52 

 

 

ATTACHMENT B

 

LUMBER LIQUIDATORS HOLDINGS, INC.

 

Meeting of the Board of Directors

 

March 8, 2019

 

CERTIFICATE OF CORPORATE RESOLUTIONS

 

WHEREAS, LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the
“Company”) has been engaged in discussions with the United States Attorney’s
Office for the Eastern District of Virginia and the United States Department of
Justice, Criminal Division, Fraud Section (together the “United States”)
regarding issues arising in relation to the Company’s knowingly filing a
materially false and misleading statement to investors in an SEC Form 8-K filed
on or about March 2, 2015; and

 

WHEREAS, in order to resolve such discussions, it is proposed that the Company
enter into a certain agreement with the United States; and

 

WHEREAS the Company’s Chief Executive Officer (“CEO”), Dennis R. Knowles,
together with outside counsel for the Company, have advised the Board of
Directors of its rights, possible defenses, the Sentencing Guidelines’
provisions, and the consequences of entering into such agreement with the United
States;

 

NOW, THEREFORE, THE BOARD OF DIRECTORS HAS RESOLVED THAT:

 

1.           The Company (a) acknowledges the filing of the one-count criminal
Information charging LUMBER LIQUIDATORS with securities fraud, in violation of
Title 18, United States Code, Section 1348; (b) waives Indictment on such
charges and enters into a deferred prosecution agreement (the “Agreement”) with
the United States; (c) agrees to pay a criminal fine in the amount of
$19,095,648, and to pay such fine to the United States Treasury with respect to
the conduct described in the Information; and (d) agrees to pay the amount of
$13,904,352 as forfeiture, which shall be offset by up to $6,097,298.42 that the
Company shall pay to the United States Securities and Exchange Commission in
disgorgement in connection with the conduct described in the Statement of Facts
attached to this Agreement;

 



 Page 42 of 52 

 

 

2.           LUMBER LIQUIDATORS accepts the terms and conditions of this
Agreement, including, but not limited to, (a) a knowing waiver of its rights to
a speedy trial pursuant to the Sixth Amendment to the United States
Constitution, Title 18, United States Code, Section 3161, and Federal Rule of
Criminal Procedure 48(b); and (b) a knowing waiver for purposes of this
Agreement and any charges by the United States arising out of the conduct
described in the attached Statement of Facts of any objection with respect to
venue and consents to the filing of the Information, as provided under the terms
of this Agreement, in the United States District Court for the Eastern District
of Virginia; and (c) a knowing waiver of any defenses based on the statute of
limitations for any prosecution relating to the conduct described in the
Statement of Facts attached to this Agreement or relating to conduct known to
the United States prior to the date on which this Agreement is signed by LUMBER
LIQUIDATORS that is not time-barred by the applicable statute of limitations on
the date of the signing of this Agreement;

 

3.           The CEO of LUMBER LIQUIDATORS, Dennis R. Knowles, is hereby
authorized, empowered, and directed, on behalf of the Company, to execute and
deliver this Agreement substantially in such form as reviewed by the Board of
Directors at this meeting with such changes as the CEO, Dennis R. Knowles, may
approve, upon the advice of and consultation with counsel, with Dennis R.
Knowles’ execution thereof to be conclusive evidence of such approval;

 



 Page 43 of 52 

 

 

4.           The CEO of LUMBER LIQUIDATORS, Dennis R. Knowles, Martin D. Agard,
Chief Financial Officer, or M. Lee Reeves, Chief Legal Officer and Corporate
Secretary, or any of them, is hereby authorized, empowered, and directed to take
any and all actions as may be necessary or appropriate and to approve the forms,
terms or provisions of any agreement or other documents as may be necessary or
appropriate, to carry out and effectuate the purpose and intent of the foregoing
resolutions; and

 

5.           All of the actions of the CEO of LUMBER LIQUIDATORS, Dennis R.
Knowles, Martin D. Agard, Chief Financial Officer, or M. Lee Reeves, Chief Legal
Officer and Corporate Secretary, or any of them, which actions would have been
authorized by the foregoing resolutions except that such actions were taken
prior to the adoption of such resolutions, are hereby severally ratified,
confirmed, approved, and adopted as actions on behalf of the Company.

 

Date: March 11, 2019 By:     /s/ M. Lee Reeves     M. Lee Reeves, Esq.     Chief
Legal Officer and Corporate Secretary          LUMBER LIQUIDATORS HOLDINGS, INC.

 

 Page 44 of 52 

 

 

ATTACHMENT C

 

CORPORATE COMPLIANCE PROGRAM

 

In order to address any deficiencies in its internal controls, compliance code,
policies, and procedures regarding compliance with anti-fraud, reporting, or
books and records provisions of the federal securities laws (“Relevant Laws”),
LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the “Company”) agrees
to continue to conduct, in a manner consistent with all of its obligations under
this Agreement, appropriate reviews of its existing internal controls, policies,
and procedures.

 

Where necessary and appropriate, the Company agrees to modify its currently
established Corporate Compliance Program, including its system of internal
controls, its Code of Conduct, and its compliance policies and procedures in
order to ensure that it maintains: (a) an effective system of internal
accounting controls designed to ensure the making and keeping of fair and
accurate books, records, and accounts; and (b) a rigorous compliance program
that incorporates relevant internal accounting controls, as well as policies and
procedures designed to effectively detect and deter violations of the Relevant
Laws. At a minimum, this should include, but not be limited to, the following
elements to the extent they are not already part of the Company’s existing
internal controls and Corporate Compliance Program

 

High-Level Commitment

 

1.         LUMBER LIQUIDATORS will ensure that its officers, directors, and
senior management provide strong, explicit, and visible support and commitment
to its corporate policy against violations of the Relevant Laws and its
Corporate Compliance Program.

 

 Page 45 of 52 

 



 

Policies and Procedures

 

2.         LUMBER LIQUIDATORS will develop and promulgate a clearly articulated
and visible corporate policy against violations of the anti-fraud, reporting, or
books and records provisions of the Relevant Laws, which policy shall be
memorialized in written additions to its Corporate Compliance Program.

 

3.         The Company will develop and promulgate compliance policies and
procedures designed to reduce the prospect of violations of the anti-fraud,
reporting, or books and records provisions of the Relevant Laws and the
Company’s Corporate Compliance Program, and the Company will take appropriate
measures to encourage and support the observance of ethics and compliance
policies and procedures against violation of anti-fraud, reporting, or books and
records provisions of the Relevant Laws by personnel at all levels of the
Company. These policies and procedures shall apply to all officers, directors,
and employees and, where necessary and appropriate, outside parties authorized
to act on behalf of the Company in a foreign jurisdiction, including but not
limited to, agents and intermediaries, consultants, representatives,
distributors, contractors and suppliers, consortia, and joint venture partners
(collectively, “authorized agents and business partners”). The Company shall
notify all employees that compliance with the policies and procedures is the
duty of individuals at all levels of the Company.

 

4.         The Company will ensure that it has a system of financial and
accounting procedures, including a system of internal controls, reasonably
designed to ensure the maintenance of fair and accurate books, records, and
accounts.

 



 Page 46 of 52 

 

 

Periodic Risk-Based Review

 

5.         LUMBER LIQUIDATORS will develop these compliance policies and
procedures on the basis of the risk assessment the Company undergoes as part of
its enterprise risk framework, with particular focus on risks facing the Company
related to violations of anti-fraud, reporting, or books and records provisions
of the Relevant Laws.

 

6.         The Company shall review its policies and procedures related to
anti-fraud, reporting, or books and records provisions of the Relevant Laws no
less than annually and update them as appropriate to ensure their continued
effectiveness, taking into account relevant developments in the field and
evolving international and industry standards.

 

Proper Oversight and Independence

 

7.         The Company will assign responsibility to one or more senior
corporate executives of the Company for the implementation and oversight of the
Company’s policies, and procedures related to anti-fraud, reporting, or books
and records provisions of the Relevant Laws. Such corporate official(s) shall
have the authority to report directly to independent monitoring bodies,
including, the Company’s Board of Directors, or any appropriate committee of the
Board of Directors, or the Internal Audit organization, and shall have an
adequate level of autonomy from management as well as sufficient resources and
authority to maintain such autonomy.

 



 Page 47 of 52 

 

 

Training and Guidance

 

8.         The Company will implement mechanisms designed to ensure that its
Corporate Compliance program, including policies related to anti-fraud,
reporting, or books and records provisions of the Relevant Laws, are effectively
communicated to all officers, directors, employees, and, where necessary and
appropriate, agents and business partners. These mechanisms shall include: (a)
periodic training for all officers and directors, all employees in positions of
leadership or trust, positions that require such training (e.g., internal audit,
sales, legal, compliance, finance), or positions that otherwise pose a risk to
the Company, and, where necessary and appropriate, agents and business partners;
and (b) corresponding certifications by all such officers, directors, employees,
agents, and business partners, certifying compliance with the training
requirements.

 

9.         LUMBER LIQUIDATORS will maintain, or where necessary establish, an
effective system for providing guidance and advice to officers, directors,
employees, and, where necessary and appropriate, agents and business partners,
on complying with the Company’s policies, and procedures related to anti-fraud,
reporting, or books and records provisions of the Relevant Laws, including when
they need advice on an urgent basis or in any foreign jurisdiction in which the
Company operates.

 

Internal Reporting and Investigation

 

10.       The Company will maintain, or where necessary establish, an effective
system for internal and, where possible, confidential reporting by, and
protection of, officers, directors, employees, and, where appropriate,
authorized agents and business partners concerning violations of the anti-fraud,
reporting, or books and records provisions of the Relevant Laws and those
aspects of the Corporate Compliance Program related thereto.         

 

11.       The Company will maintain, or where necessary establish, an effective
and reliable process with sufficient resources for responding to, investigating,
and documenting allegations of violations of anti-fraud, reporting, or books and
records provisions of the Relevant Laws or the Company’s Corporate Compliance
Program.

 



 Page 48 of 52 

 

 

Enforcement and Discipline

 

12.       LUMBER LIQUIDATORS will implement mechanisms designed to effectively
enforce its Corporate Compliance Program, policies, and procedures, including
appropriately encouraging compliance and disciplining violations.

 

13.         The Company will institute appropriate disciplinary procedures to
address, among other things, violations of anti-fraud, reporting, or books and
records provisions of the Relevant Laws and the Company’s Corporate Compliance
Program by the Company’s officers, directors, and employees. Such procedures
should be applied consistently and fairly, regardless of the position held by,
or perceived importance of, the director, officer, or employee. The Company
shall implement procedures to ensure that where misconduct is discovered,
reasonable steps are taken to remedy the harm resulting from such misconduct,
and to ensure that appropriate steps are taken to prevent further similar
misconduct, including assessing its internal controls and Corporate Compliance
Program and making modifications necessary to ensure the overall compliance
program is effective.

 

Third-Party Relationships

 

14.         The Company will use appropriate risk-based due diligence and
compliance requirements pertaining to the retention and oversight of all its
authorized agents and business partners, including:

 

a.           properly documented due diligence pertaining to the hiring and
appropriate and regular oversight of agents and business partners;

 



 Page 49 of 52 

 

 

b.           informing agents and business partners of the Company’s commitment
to abiding by anti-fraud, reporting, or books and records provisions of the
Relevant Laws, and of the Company’s Corporate Compliance Program; and

 

c.           seeking a reciprocal commitment from agents and business partners.

 

15.       Where necessary and appropriate, the Company will include standard
provisions in agreements, contracts, and renewals thereof with its authorized
agents and business partners that are reasonably calculated to prevent
violations of anti-fraud, reporting, or books and records provisions of the
Relevant Laws, which may, depending upon the circumstances, include: (a)
anti-fraud representations and undertakings relating to compliance with the
Relevant Laws; (b) where appropriate and feasible, rights to conduct audits of
the books and records of the agent or business partner to ensure compliance with
the foregoing; and (c) rights to terminate an agent or business partner as a
result of any breach of anti-fraud, reporting, or books and records provisions
of the Relevant Laws, the Company’s Corporate Compliance Program or the
representations and undertakings related to such matters.

 

Mergers and Acquisitions

 

16.       Prior to pursuing any merger or acquisition, the Company will conduct
appropriate risk-based due diligence on potential new business entities,
including appropriate federal securities fraud due diligence by legal,
accounting, and compliance personnel.

 

17.       LUMBER LIQUIDATORS will ensure that the Company’s Corporate Compliance
Program, policies, and procedures regarding anti-fraud, reporting, or books and
records provisions of the Relevant Laws apply as quickly as is practicable to
newly acquired businesses or entities merged with the Company and will promptly
train the officers, directors, employees, authorized agents, and business
partners consistent with Paragraph 8 above on the Relevant Laws and the
Company’s Corporate Compliance Program.

 

Monitoring and Testing

 

18.       LUMBER LIQUIDATORS will conduct periodic reviews and testing of its
Corporate Compliance Program to evaluate and improve its effectiveness in
preventing and detecting violations of anti-fraud, reporting, or books and
records provisions of the Relevant Laws and the Company’s Corporate Compliance
Program, taking into account relevant developments in the field and evolving
international and industry standards.

 

 Page 50 of 52 

 

 

ATTACHMENT D

 

REPORTING REQUIREMENTS

 

LUMBER LIQUIDATORS HOLDINGS, INC. (“LUMBER LIQUIDATORS” or the “Company”) agrees
that it will report to the United States Attorney’s Office for the Eastern
District of Virginia and the United States Department of Justice, Criminal
Division, Fraud Section (together the “United States”) periodically, at no less
than twelve-month intervals during a three-year term, regarding remediation and
implementation of the Company’s Corporate Compliance Program and internal
controls, policies, and procedures described in Attachment C. During this
three-year period, the Company shall: (1) conduct an initial review and submit
an initial report, and (2) conduct and prepare at least two follow-up reviews
and reports, as described below:

 

a.        By no later than one year from the date this Agreement is executed,
LUMBER LIQUIDATORS shall submit to the United States a written report setting
forth a complete description of its remediation efforts to date, its proposals
reasonably designed to improve the Company’s internal controls, policies, and
procedures for ensuring compliance with anti-fraud, reporting, or books and
records provisions of the federal securities laws, and the proposed scope of the
subsequent reviews. The report shall be transmitted to “United States Attorney,
United States Attorney’s Office for the Eastern District of Virginia, 919 East
Main Street, Suite 1900, Richmond, Virginia 23219” and to “Chief, Securities and
Financial Fraud Unit, United States Department of Justice, Criminal Division,
Fraud Section, 1400 New York Avenue, N.W., Washington, D.C. 20005.” The Company
may extend the time period for issuance of the report with prior written
approval of the United States.

 



 Page 51 of 52 

 

 

b.        LUMBER LIQUIDATORS shall undertake at least two follow-up reviews and
reports incorporating the United States’ views on the Company’s prior reviews
and reports, to further monitor and assess whether the Company’s policies and
procedures are reasonably designed to detect and prevent violations of
anti-fraud, reporting, or books and records provisions of the federal securities
laws.

 

c.        The first follow-up review and report shall be completed by no later
than one year after the initial report is submitted to the United States. The
second follow-up review and report shall be completed and delivered to the
United States no later than thirty days before the end of the Term.

 

d.       The reports will likely include proprietary, financial, confidential,
and competitive business information. Moreover, public disclosure of the reports
could discourage cooperation, impede pending or potential government
investigations and thus undermine the objectives of the reporting requirement.
For these reasons, among others, the reports and the contents thereof are
intended to remain and shall remain non-public, except as otherwise agreed to by
the parties in writing, or except to the extent that the United States
determines in its sole discretion that disclosure would be in furtherance of the
United States’ discharge of its duties and responsibilities or is otherwise
required by law.

 

e.       The Company may extend the time period for submission of any of the
follow-up reports with prior written approval of the United States.

 



 Page 52 of 52 

 